DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 6, line 4, the applicant recites “the range constraints”. There is insufficient antecedent basis for this feature in the claims. The Examiner will assume that claim 6 depends on claim 5.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-10, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra et al (US 20130066445) and Wang et al (US 20150105912).

Regarding claims 1-3, 8-10, and 15-17, Dykstra discloses A system (10) comprising: a drilling tool (20, 22) (fig 1a); and a computing device (50) in communication with the drilling tool ([0025]-[0026], fig 1a), the computing device including a non-transitory memory device comprising instructions that are executable by the computing device to cause the computing device to perform operations ([0025]-[0026], fig 1a)  comprising: generating at least one value for at least one controllable drilling parameter using simulated annealing ([0039], [0042], fig 1b, 2); 
Dykstra is silent regarding executing a Bayesian optimization of a loss function using the at least one value to optimize the at least one controllable drilling parameter to produce an optimized value for the at least one controllable drilling parameter to achieve a predicted value for a selected drilling parameter; and applying the optimized value to the drilling tool to achieve the predicted value for the selected drilling parameter.
Dyskstra and Wang disclose similar drilling system control systems
Wang teaches executing a Bayesian optimization of a loss function using the at least one value to optimize the at least one controllable drilling parameter to produce an optimized value for the at least one controllable drilling parameter to achieve a predicted value for a selected drilling parameter ([0049], claims 1 and 11); and applying the optimized value to the drilling tool to achieve the predicted value for the selected drilling parameter ([0049], claim 1).
(Claims 2, 9, and 16) Wang further teaches the selected drilling parameter comprises rate- of-penetration (claim 2, Wang).
(Claims 3, 10, and 17) Wang further discloses that the controllable drilling parameter comprises at least one of rotational speed or weight-on-bit (claim3, Wang).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Dyskstra and Wang before him or her, to modify the method disclosed by Dyskstra to include executing a Bayesian optimization as taught by Wang in order to achieve a more efficient drilling operation. 

Regarding claims 7, 14, and 20, Dyskstra further discloses the operations further comprise: accessing an engineering model for the selected drilling parameter (abstract); and performing the simulated annealing using the engineering model (abstract, [0039]).

Allowable Subject Matter

Claims 4-5, 11-13, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672

05/16/2022